PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Opperman, David, A.
Application No. 16/511,565
Filed: 15 Jul 2019
For: RETRACTOR AND TIP EXTENDER THEREFOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 filed, June 17, 2020, requesting a corrected filing receipt be issued that includes additional benefit claims from those captured on the initial filing receipt of July 29, 2019.

The petition under 37 CFR 1.181 is DISMISSED.

Petitioner requests a corrected filing receipt be issued that includes all of the benefit claims mentioned in the Application Data Sheet (ADS) filed July 15, 2019. Petitioner asserts that the Office’s requirement that benefit claims need to be listed in a particular order is not an appropriate basis to deny recognition of the benefit claims presented in the ADS filed nor require a petition under 37 CFR 1.78(c) and 1.78(e) in this case.

Petitioner’s arguments have been considered but are not persuasive. 

To claim the benefit of an earlier filing date, both 35 U.S.C. 119(e) and 120 require that the later filed nonprovisional application must contain a specific reference to the earlier filed application to which it purports to claim benefit. The statutes provide the Director with the authority to establish procedures, including the payment of a fee, to accept an unintentionally delayed benefit claim. The Director has proscribed a regulation implementing these statutes, which requires that an application contain a specific reference to each prior-filed application to which the application seeks to claim benefit and a time period in which to do so. See 37 CFR 1.78. Failure to comply with 37 CFR 1.78, especially a failure to submit the reference in the manner and time period set forth by the Director in the regulation, may properly be considered by the Director as a waiver of the benefit of the prior-filed application.  

37 CFR 1.78(d)(2) provides that a nonprovisional application that claims benefit of a prior nonprovisional application must identify the application number of the prior application and identify the relationship between the two applications. In other words, a benefit claim must identify a prior application by both its application number and specify a relationship between the 

37 CFR 1.78(a)(3) provides that a nonprovisional application claiming benefit of one or more prior-filed provisional applications must include “a reference to each such prior-filed provisional application, identifying it by the provisional application number (consisting of series code and serial number).”  

Consistent with 35 U.S.C. 119(e), 35 U.S.C. 120, and 37 CFR 1.78, the Manual of Patent Examining Procedure (MPEP) provides additional guidance on how to claim the benefit of multiple prior-filed applications. MPEP § 211.01(b)(II) states, in part:

The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. 

Furthermore, detailed guidance for claiming the benefit of a chain of prior applications is provided on page 5 of the November 16, 2015, Instructions for Application Data Sheet (ADS),1 which states, in part:

If you are claiming benefit of more than one prior-filed application, you must start with the most recent application and go back chronologically to the earliest application.  Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.  If there is more than one chain of applications for which benefit is being claimed, you must start each chain with the most recent application and go back chronologically to the earliest application in each chain .  Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.

Similar notice is provided on Pages 8-9 of the April 12, 2015, Web-based Application Data Sheet, Quick Start Guide.2 

A review of the file history in the above-identified application reveals that the references were not properly set forth in the ADS on filing. The ADS filed July 15, 2019, in the above-identified application includes the following benefit claims listed in the following order:


Claim	   Application No.	Continuity Type	     Prior Application No.	Filing Date

 (1)	   This application	Continuation of	     	     16/169,789		10/24/2018
 (2)	   15/457,404		Claims benefit of provisional	     62/307,333		3/11/2016
 (3)	   16/169,789		Claims benefit of provisional	     62/593,551		12/1/2017
 (4)	   16/169,789		Continuation in part of	     15/457,404		3/13/2017

However, in order to properly establish copendency throughout an entire chain of prior applications, each chain must start with the most recent application and go back chronologically to the earliest application in each chain by referencing a prior application. If the benefit claims in a benefit chain are not listed in reverse chronological order, then the chain is not to the prior application, and the Office of Patent Application Processing (OPAP) may not capture the entire benefit chain. Simply put, listing benefit claims in reverse chronological order is necessary to claim domestic benefit to a chain of prior applications under 37 CFR 1.78. By failing to list the benefit claims in reverse chronological order, petitioner did not properly reference the entire chain of prior filed applications to which petitioner wishes to claim benefit (e.g., This application is a continuation of U.S. Application No. 16/169,789, filed October 24, 2018, which claims the benefit of U.S. Provisional Application No. 62/593,551, filed December 1, 2017, and which is a continuation-in-part of U.S. Application No. 15/457,404, filed March 13, 2017, which claims the benefit of U.S. Provisional Application No. 62/307,333, filed March 11, 2016). 

It is noted that the benefit claim of U.S. Application No. 16/169,789 being a continuation-in-part of U.S. Application No. 15/457,404 was not provided in the manner required but nonetheless was recognized by the Office as shown by its inclusion on the first filing receipt. As explained in MPEP 211.02, the Office will not require a petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) to correct this claim. However, even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on any of applicant’s filing receipts, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e) or 35 U.S.C. 120 and 37 CFR 1.78 unless the reference is included in an ADS in compliance with 37 CFR 1.76 and all other requirements are met. 

In order to properly claim benefit back to U.S. Application No. 15/457,404, petitioner is required to submit a corrected ADS in compliance with 37 CFR 1.76 that properly references the prior-filed applications. Since the time period for making the specific references under 37 CFR 1.78 has passed, if petitioner wishes to include benefit claims throughout a chain of prior applications that includes U.S. Provisional Application Nos. 62/307,333 and 62/593,551, the corrected ADS must be accompanied by a grantable petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m). 

It is additionally noted that 37 CFR 1.78 provides that the Director may require additional information where there is a question whether the delay was unintentional. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim is filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

If a petition under 37 CFR 1.78 is filed more than two years after the date the benefit claim was due, applicant must provide a statement, which includes sufficient information regarding the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

For the reasons discussed above, petitioner’s request for a corrected filing receipt that lists all of the applications mentioned in the ADS presented upon filing is dismissed. 

Any renewed petition under 37 CFR 1.181 filed in response to this decision must be filed within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 CFR 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 CFR § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-5270.

/Kristen Matter/
----------------______________________
Kristen Matter
Acting Deputy Director 
Office of Petitions

Attachment: Corrected Filing Receipt










    
        
            
        
            
    

    
        1 Available online at https://www.uspto.gov/patents/apply/forms/forms-patent-applications-filed-or-after-september-16-2012. 
        2 Available online at https://www.uspto.gov/sites/default/files/documents/Quick%20Start%20Guide%20WebADS.pdf.
        3 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.